While it seems to be true, as argued by appellant in his motion, that he was charged with one offense and convicted of another and different offense, this court is powerless to review the action of the trial court in permitting such verdict to stand, because of the forbiddance of the statute referred to in our original opinion, which specifically deprives this court of jurisdiction of any case originating in a justice court which on appeal to the county court results in a fine of less than $100.00. We regret our lack of jurisdiction, but must follow the law.
The motion for rehearing will be overruled.
Overruled.